NOTICE OF ALLOWANCE
Status of Claims
Claims 1-23 are currently pending and allowable as set forth below.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant’s invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features are as follows:

“Rendering a view of the ranking, the view depicting a priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as being separated from a reference point by a respective distance, the view representing the priority of the potential sources of revenue as a vector form the reference point.” (claim 1) and “rendering a view of the ranking, the view depicting the priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as respective locations compared to a reference point, the view representing the priority as a distance from the reference point and an angle about the reference point; and conveying the view to a user interface.” (Claim 13) and “rendering a view of the ranking, the view 

One piece of pertinent prior art is Alasaarela et al. (US 2015/0032570) disclosing obtaining experiential information about website visitors, ranking/prioritizing visitors, and displaying  view of the ranking along plurality of special dimensions. See paragraph [0025], [0027], [0029], [0040], [0042], [0095], [0112]-[0113], [0116], [0135], [0139], Fig. 4. Another piece of pertinent prior art is Wong et al. (US 2007/0299964) disclosing a website responsive to web beacons. See paragraph [0003], [0038], [0055]. Another piece of pertinent prior art is Scipioni (US 2013/0080280) disclosing rendering visitors relative to a reference location and the view representing a first dimension of the priority of each visitor as a distance from the reference location. See Fig. 3 and 5, paragraph [0034], [0037]. Another piece of pertinent prior art is Internet’s First Live Voice-Enabled Customer Service Solution (NPL: Anonymous, Business Evolution and Lipstream Partner to Offer the Internet's First Live Voice-Enabled Customer Service Solution, 12 Nov 1999, Business Wire, pages 1-2.) disclosing prioritizing customers of an e-commerce website based on their queries and business rules in order to react based on urgency/purchase-criticality. See pages 1-2. However, these references and other prior art do not disclose “Rendering a view of the ranking, the view depicting a priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the potential sources of revenue as being separated from a reference point by a respective distance, the view representing the priority of the potential sources of revenue as a vector form the reference point.” (claim 1) and “rendering a view of the ranking, the view depicting the priority of the potential sources of revenue along plural dimensions, including depicting visual representations of the priority of the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684